Exhibit 10.13

WEST COAST BANCORP
DIRECTORS’ DEFERRED COMPENSATION PLAN

(2008 Restatement)

Originally Effective as of January 1, 2005

Restated Effective as of November 7, 2008
for Compliance with IRC § 409A

PREAMBLE

This plan document, signed on November 7, 2008, by West Coast Bancorp, a
corporation organized under the laws of the State of Oregon and registered as a
bank holding company under the Bank Holding Company Act of 1956, as amended,
(“Bancorp”), sets forth the terms of the West Coast Bancorp Directors’ Deferred
Compensation Plan (the “Plan”), effective as of November 7, 2008.

ARTICLE 1
PURPOSE

1.1 PURPOSE. Bancorp has established this Plan, originally effective as of
January 1, 2005, for the benefit of its Directors and those of its Participating
Subsidiaries. This Plan is primarily intended to allow these Directors to defer
receipt of their directors’ fees on a tax-deferred basis. Bancorp anticipates
that offering this deferred compensation arrangement will assist it and its
subsidiaries in attracting, rewarding and retaining high-quality Directors.
                 1.2 RESTATEMENT OF INTERIM PLAN DOCUMENT. The terms and
conditions of the Plan were originally set forth in the Interim Plan Document
for Operational Compliance with the American Jobs Creation Act, effective
January 1, 2005 (the “Interim Plan Document”). As expressly stated in the
Interim Plan Document, it was intended to be supplanted by a formal, permanent
plan document following issuance of appropriate guidance by the Department of
the Treasury and the Internal Revenue Service regarding the requirements for
complying with Code § 409A (rules pertaining to the taxation of nonqualified
deferred compensation plans). Bancorp intends for this Restatement to be the
formal, permanent plan document which contains the terms and conditions of the
Plan and which supplants the Interim Plan Document.   1.3 ERISA EXEMPTION. This
is an unfunded plan maintained primarily for the purpose of providing deferred
compensation for a select group of management or highly compensated employees.
As such, this Plan is intended to qualify as a “top-hat plan” exempt from Part 2
(minimum participation and vesting standards), Part 3 (minimum funding
standards) and Part 4 (fiduciary responsibility provisions) of Title I of ERISA.
The provisions of the Plan shall be interpreted and administered according to
this intention.


--------------------------------------------------------------------------------


1.4 EFFECTIVE DATES.                  (a) The original effective date of this
Plan is January 1, 2005, with respect to amounts deferred after December 31,
2004.      (b) The effective date of this Restatement is November 7, 2008.     
(c) From January 1, 2005, through November 6, 2008, the terms and conditions of
the Plan are set forth in the Interim Plan Document, subject to reasonable good
faith interpretations of the requirements of Code § 409A and the applicable
interim guidance.   1.5 NAMING CONVENTION. This Plan document uses the following
system for naming, numbering and lettering the major divisions in its text—  
               ARTICLE 1                        1.1 SECTION.                   
(a) Subsection.                  (1) Paragraph.                  (A)
Subparagraph.                (i) Clause.                                 (I)
Subclause.       1.6 CITATIONS. Citations to sections of the Code or Treasury
Regulations are to those sections as amended or any successor provision.


ARTICLE 2
DEFINITIONS

Words and phrases that appear in this Plan with initial capital letters signify
defined terms with the meanings given in this section. Words appearing in the
following definitions which are themselves defined terms are also indicated by
initial capital letters.

2.1 ACCOUNT means the separate accounting record established and maintained
under Article 4 for each Participant to record the Participant’s interest under
this Plan and the Trust.               

--------------------------------------------------------------------------------


2.2 BENEFICIARY means the person or persons or estate or trust designated by the
Participant as the beneficiary under this Plan on a form provided by or
acceptable to the Plan Administrator. To be effective, a beneficiary designation
must be received by the Plan Administrator before the date of the Participant’s
death. In the absence of a valid beneficiary designation under this Plan, the
Beneficiary shall be the same as the beneficiary designated by the Participant
under the 401(k) Plan or, if applicable, the default beneficiary under the
401(k) Plan. These provisions shall apply even if the Participant does not
participate in the 401(k) Plan. A Beneficiary’s right to information under this
Plan does not arise until the Beneficiary becomes entitled to benefits under
this Plan.     2.3 CODE means the Internal Revenue Code of 1986, as amended.    
  2.4 COMPENSATION means the directors’ fees paid to a Participant.       2.5
DIRECTOR means a member of the Board of Directors of Bancorp or a Participating
Subsidiary.     2.6 DISABLED or DISABILITY means a Participant is:       (a)
Unable to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or to last for a continuous period of not less than 12 months;   (b) By
reason of any medically determinable physical or mental impairment that can be
expected to result in death or to last for a continuous period of not less than
12 months, receiving income replacement benefits for a period of not less than 3
months under an accident and health plan covering employees of Bancorp or a
Participating Subsidiary; or   (c) Determined to be totally disabled by the
Social Security Administration.                    The Plan Administrator, in
its sole discretion, shall determine whether a Participant is Disabled.
                 2.7 ERISA means the Employee Retirement Income Security Act of
1974, as amended.   2.8 401(k) PLAN means the West Coast Bancorp 401(k) Plan, as
amended.   2.9 PARTICIPANT means a Director who has elected to participate in
this Plan.   2.10 PARTICIPATING SUBSIDIARY means any subsidiary of Bancorp that
adopts this Plan with Bancorp’s consent. The current Participating Subsidiaries
are West Coast Bank and West Coast Trust Company. Additional Participating
Subsidiaries will be listed in an Addendum to this Plan.   2.11 PLAN means the
West Coast Bancorp Directors’ Deferred Compensation Plan, the terms and
conditions of which are contained solely in this document and any written
amendments to it.   2.12 PLAN ADMINISTRATOR means the individual or committee
appointed by Bancorp to handle the general administration of this Plan and carry
out the functions specifically delegated to the Plan Administrator in this Plan.


--------------------------------------------------------------------------------


2.13 PLAN YEAR means the calendar year.   2.14 TREASURY REGULATION(S) or TREAS.
REG. means the applicable regulation(s) promulgated by the United States
Department of the Treasury under the Internal Revenue Code of 1986, as amended.
  2.15 TRUST means the “West Coast Bancorp Deferred Compensation Trust,”
established under the trust agreement as restated March 1, 1996, as amended,
between Bancorp, acting as grantor, and the Trustee.   2.14 TRUSTEE means West
Coast Trust Company or any successor trustee of the Trust.   2.15
               UNFORESEEABLE EMERGENCY means a severe financial hardship of the
Participant resulting from an illness or accident of the Participant, the
Participant’s spouse, the Participant’s Beneficiary, or the Participant’s
dependent (as defined in Code §152, without regard to Code § 152(b)(1), (b)(2),
and (d)(1)(B)); loss of the Participant’s property due to casualty (including
the need to rebuild a home following damage not otherwise covered by insurance);
or other similar extraordinary and unforeseeable circumstances arising as a
result of events beyond the control of the Participant. The circumstances that
constitute a severe financial hardship depend upon the facts of each case, but,
generally, the payment of college tuition or the purchase of a home are not
unforeseeable emergencies.

ARTICLE 3
ELIGIBILITY AND PARTICIPATION

3.1 PARTICIPATION CRITERIA. All Directors of Bancorp and its Participating
Subsidiaries are eligible to participate in this Plan.   3.2
               NOTICE TO DIRECTORS. The Plan Administrator shall notify each
Director of his or her ability to participate in this Plan. This notification
will be given upon the Director’s initial election as a Director and,
thereafter, before the beginning of each Plan Year.   3.3 DEFERRAL ELECTIONS.
Elections by Directors or Participants to defer their Compensation must be made
as follows:  

(a)
               Annual Enrollment. Before the beginning of each Plan Year, each
Director or Participant must complete and return to the Plan Administrator an
enrollment form specifying the amount of Compensation he or she will be
deferring under this Plan during the coming Plan Year.                  (b)
Mid-Year Enrollment. If a Director first becomes eligible to participate in the
Plan after a Plan Year has begun, that Director has 30 days after the date he or
she is notified by the Plan Administrator that he or she has become eligible to
enroll in the Plan to file an enrollment form for the balance of the Plan Year.
The deferral election will be effective only for Compensation earned after the
date the enrollment form is filed.   (c) Failure to Timely Enroll. A Director
who does not timely enroll in the Plan for any Plan Year shall be deemed as
having elected not to defer any Compensation under the Plan for that Plan Year.
 

3.4
               MODIFICATION OR REVOCATION OF DEFERRAL ELECTIONS. A deferral
election may be modified or revoked at any time up until the applicable election
deadline as specified in Section 3.3. After that date, the deferral election
becomes irrevocable.


--------------------------------------------------------------------------------


3.5 CANCELLATION OF DEFERRAL ELECTIONS. The Plan Administrator may permit a
Participant to cancel a deferral election during a Plan Year under the following
conditions:                  (a) The cancellation will be allowed if the Plan
Administrator determines that the Participant has incurred either:       (1) An
Unforeseeable Emergency; or       (2)
               A qualifying disability. A “qualifying disability” is a medically
determinable physical or mental impairment resulting in the Participant’s
inability to perform the duties of the Participant’s position or any
substantially similar position, where that impairment can be expected to result
in death or to last for a continuous period of at least six months.     (b) The
cancellation will become effective as follows:                    (1) A
cancellation under subsection (a)(1) will take effect as of the first
Compensation payment date after approval by the Plan Administrator.       (2) A
cancellation under subsection (a)(2) must take effect by the later of the end of
the Plan Year or the 15th day of the third month after the date the Participant
incurs the qualifying disability.     (c) The deferral election must be
cancelled, not merely postponed or otherwise delayed.

ARTICLE 4
PARTICIPANT ACCOUNTS 

4.1
               MAINTENANCE OF ACCOUNTS. The Plan Administrator shall maintain,
or cause to be maintained, an Account for each Participant to reflect the
Compensation deferred by the Participant under this Plan, the Participant’s
allocable share of the income, losses, appreciation and depreciation of the
Trust’s assets and distributions made to the Participant or the Participant’s
Beneficiaries.   4.2 SUBACCOUNTS. Participants may designate up to five
subaccounts for their Account. For each subaccount, Participants may designate a
different time of payment under Section 5.1 and a different form of payment
under Section 5.3. Participants may also allocate their deferrals for a Plan
Year among their different subaccounts. This allocation must be made at the time
the deferral amount is elected under Section 3.3.   4.3 ADJUSTMENTS TO ACCOUNTS.
As of the close of each calendar quarter, and as of any other date designated by
the Plan Administrator in its sole discretion, each Participant’s Account shall
be credited with the deferred Compensation and the net investment income (or
loss) applicable to the Participant’s Account since the date of the last
adjustment, and shall be charged for any distributions made from the
Participant’s Account and for a pro rata share of any Trust expenses since the
last adjustment. Accounts shall be adjusted for Compensation deferred
periodically during the year by using a time-weighted formula adopted by the
Plan Administrator.


--------------------------------------------------------------------------------


4.4 ACCOUNT INVESTMENT. Accounts shall be invested by the Trustee as directed by
each Participant under the provisions of the Trust.   4.5 TRUST ASSETS.  
               (a)
               The Compensation deferred under this Plan will be remitted to the
Trustee by Bancorp or the Participating Subsidiary, as applicable, as soon as
administratively feasible after the date that Compensation would have ordinarily
been paid to the Participant in cash.     (b) All amounts credited to
Participants’ Accounts shall be held in the Trust separate and apart from the
other funds of Bancorp or its Participating Subsidiaries. The Trust assets shall
be used exclusively for the purposes of this Plan, but shall be subject to the
claims of Bancorp’s or a Participating Subsidiary’s general creditors upon that
company’s insolvency or bankruptcy.   4.6 PARTICIPANTS’ RIGHTS. Participants’
Accounts are established and maintained merely to record Bancorp’s or a
Participating Subsidiary’s unsecured contractual obligation to pay deferred
Compensation under this Plan. Participants and Beneficiaries shall have no
right, title or interest in or to any funds in their Accounts except as general
unsecured creditors of Bancorp or a Participating Subsidiary, as applicable.

ARTICLE 5
BENEFIT DISTRIBUTIONS

5.1 TIME FOR PAYMENT.                  (a) Except as provided in subsection (b)
below (specific date or schedule of payments) and in Section 5.9 (cashout of
small accounts), payment of the balance of the Participant’s Account shall be
made after the Participant is no longer serving as a Director of Bancorp or of
any Participating Subsidiary.     (b) A Participant may elect, on an enrollment
form, either a specific date or a fixed schedule of payments starting on a
specified date on which distribution of each of the Participant’s subaccounts is
to be made. Distributions shall be made in accordance with the Participant’s
election except as provided in Section 5.4 (overrides), Section 5.6 (withdrawals
due to Unforeseeable Emergencies), Section 5.7 (death), Section 5.8
(Disability), Section 5.9 (cashout of small accounts) and Section 5.13 (delayed
distributions to key employees).     (c) A Participant may, under procedures
established by the Plan Administrator, change the time and/or form of payment
elected under subsection (b) above, as set forth in Section 5.5 below.  
                 (d) Except as provided in Section 5.6 (withdrawals due to
Unforeseeable Emergencies), Section 5.7 (death), Section 5.8 (Disability),
Section 5.9 (cashout of small accounts), neither the time nor the schedule of
any payment under the Plan may be accelerated, except to the extent allowed
under Treas. Reg. § 1.409A-3(j)(4) and policies and procedures established by
the Plan Administrator.


--------------------------------------------------------------------------------


5.2 VALUATION OF BENEFIT. The value of the Participant’s Account balance will be
determined as of the adjustment date under Section 4.3 that occurs immediately
on or before the date the payment is to be made.   5.3 FORM OF PAYMENT.
Participants may elect on an enrollment form one of the following forms of
payment for the balance of each of their subaccounts:                  (a) A
lump-sum payment (which shall be the default if a Participant fails to elect a
form of payment);     (b) Installments over a period of years (the allowable
installment periods shall be established by the Plan Administrator); or     (c)
               An annuity for either the life of the Participant or the joint
lives of the Participant and a Beneficiary designated by the Participant for
this purpose. (This annuity shall be the actuarial equivalent of the
Participant’s Account balance determined using the actuarial equivalency factors
set by the Plan Administrator, in its sole discretion. Alternatively, the Plan
Administrator may provide this annuity by purchasing an annuity with the
Participant’s Account balance and distributing the annuity contract to the
Participant.)   5.4 OVERRIDES. At the time a Participant first makes an election
as to the time and form of payment of a subaccount, the Participant may also
elect one or more of the override options as follows:  

               (a) An override election provides that the time and form of
payment elected by the Participant for a specific subaccount will be followed
unless an override event occurs first. If it does, the date of the override
event will be the date of distribution and the subaccount will be paid out in a
lump-sum payment.   (b) Participants may elect either or both of the following
as an override event:                  (1) “Separation from service” as defined
in Treas. Reg. § 1.409A-1(h).     (2) “Change in control” as defined in Treas.
Reg. § 1.409A-3(i)(5).                      5.5 CHANGES IN TIME OR FORM OF
PAYMENT. Participants may change the time or form of payment selected for any of
their subaccounts upon the following conditions:   (a) The change cannot take
effect for at least 12 months after filing the election change form required by
the Plan Administrator;   (b) If a Participant wants to change the specific date
on which a payment is to be made, the Participant must file the required
election change form at least 12 months in advance of that date; and   (c) The
Participant must elect to delay the commencement of the payment for at least
five years from the original payment date, except in the case of death,
Disability or Unforeseeable Emergency.


--------------------------------------------------------------------------------


5.6 WITHDRAWALS DUE TO UNFORESEEABLE EMERGENCIES.                  (a)
               A Participant may apply to the Plan Administrator for a
withdrawal in the case of an Unforeseeable Emergency. If the application is
approved, the withdrawal will be effective at the later of the date specified in
the Participant’s application or the date of approval. The approved amount shall
be payable in a lump sum or in another manner consistent with the emergency need
as decided by the Plan Administrator.     (b) A withdrawal in the case of an
Unforeseeable Emergency cannot exceed the amount reasonably necessary to satisfy
the emergency need plus amounts necessary to pay reasonably anticipated taxes
resulting from the withdrawal. The Plan Administrator shall not grant a
withdrawal in the case of an Unforeseeable Emergency to the extent that the
emergency need may be relieved:  

(1) Through reimbursement or compensation from insurance or otherwise;
                   (2) By liquidation of the Participant’s assets, to the extent
the liquidation of those assets would not cause severe financial hardship; or
                              (3) By stopping deferrals under this Plan.   (c)
If a Participant takes a withdrawal in the case of an Unforeseeable Emergency,
the Participant’s Account shall be appropriately reduced to reflect the amount
withdrawn. The amount withdrawn may not be repaid.    

5.7 DEATH BENEFITS. Upon a Participant’s death, the unpaid balance in the
Participant’s Account shall be paid to the Participant’s Beneficiary in a lump
sum as soon as administratively feasible following the date of death.   5.8
DISABILITY BENEFITS. The unpaid balance in a Participant’s Account shall be paid
to the Participant in a lump sum as soon as administratively feasible following
the date the Participant is determined to be Disabled.   5.9
               CASHOUT OF SMALL ACCOUNTS. Regardless of the time or form of
payment elected by a Participant, the Plan Administrator, in its sole
discretion, may at any time distribute the balance or the unpaid balance of the
Participant’s Account in a lump-sum payment provided that the amount in the
Participant’s Account (taking into account all plans that are required to be
aggregated with this Plan under Treas. Reg. § 1.409A-1(c)(2)) does not exceed
the dollar limit under Code § 402(g) on 401(k) plan elective deferrals for the
year in which the cashout distribution is made.   5.10 WITHHOLDING. All federal,
state and local taxes required to be withheld from deferred Compensation
payments shall be withheld from any benefit payments made under this Plan.  
5.11 TAX REPORTING. The Trustee shall furnish Participants or Beneficiaries with
the appropriate tax form or forms reporting the amount of the payments made to
them.   5.12 LOANS. Participants shall not be permitted to borrow from their
Accounts.


--------------------------------------------------------------------------------


5.13 DELAYED DISTRIBUTIONS TO KEY EMPLOYEES. The following provisions apply to a
distribution made on account of the separation from service of a Participant who
is also a key employee, except to the extent the distribution is exempt under
subsection (d) below:                  (a) The distribution shall not be made
before the date which is six months after the date of the key employee’s
separation from service or, if earlier, the date of the key employee’s death.  
  (b)
               If the key employee would have otherwise received installment
payments during the six-month delay period, the Plan Administrator, in its sole
discretion, shall determine whether the payments that would otherwise have been
made during the six-month delay period will be paid in a lump sum on the first
day of the seventh month following the key employee’s separation from service or
whether the commencement date of the installment payment period will be delayed
by six months.     (c) The following definitions apply for purposes of this
section:   (1) “Key employee” as defined in Code § 416(i).                  (2)
“Separation from service” as defined in Treas. Reg. § 1.409A-1(h).   (d) This
section does not apply to the extent the distribution is exempt from the
requirements of Code § 409A or is a payment excepted from the six-month delay
rule under Treas. Reg. § 1.409A-3(i)(2)(i).

ARTICLE 6
PLAN ADMINISTRATION

6.1 POWERS AND DUTIES. The Plan Administrator shall have all the powers,
privileges and immunities granted to the Administrative Committee under the
401(k) Plan, which provisions are incorporated in this Plan by reference.
However, the Plan Administrator shall have only the duties stated in this Plan.
This Plan specifically does not incorporate by reference the fiduciary
responsibility or liability provisions of the 401(k) Plan.   6.2 CLAIMS
PROCEDURES. Claims for benefits under this Plan shall be resolved by the
claimant and the Plan Administrator following the claims review and appeals
procedures of the 401(k) Plan.   6.3
               ADMINISTRATIVE EXPENSES. The Plan Administrator shall establish
rules and procedures under which Bancorp and its Participating Subsidiaries
shall pay their pro rata share of the Plan’s routine administrative expenses.
However, any extraordinary administrative expenses with respect to a
Participant’s Account, such as the need to perform a special valuation of the
Account’s value, shall be paid from the Trust’s assets and charged against the
Participant’s Account.


--------------------------------------------------------------------------------

ARTICLE 7
AMENDMENT AND TERMINATION

7.1 RIGHTS RESERVED.                  (a) Board’s Authority. Bancorp’s Board of
Directors reserves the right to amend or terminate this Plan at any time without
the consent of the Participants or their Beneficiaries. Any amendment adopted by
the Board of Directors shall be in writing, signed on behalf of Bancorp and made
pursuant to a resolution of Bancorp’s Board of Directors.       (b) Plan
Administrator’s Authority.                  (1) The Plan Administrator may adopt
any technical, clerical, conforming or clarifying amendment or other change,
either prospectively or retroactively, which may be necessary or desirable to:  
    (A) Facilitate the administration of the Plan;       (B) Clarify or simplify
the Plan; or       (C) Upon the advice of counsel:                      (i)
Maintain the Plan’s status as a “top-hat” plan for purposes of ERISA; or      
                                    (ii) Comply with other applicable laws.    
(2) Any formal amendment adopted by the Plan Administrator shall be in writing,
signed by or on behalf of the Plan Administrator and reported to Bancorp’s Board
of Directors at its next scheduled meeting.  

7.2 EFFECTIVE DATE.                  (a)
               Amendments. Amendments may be made prospectively or
retroactively, subject to the limitations of Section 7.3. An amendment may be
made retroactively effective prior to the first day of the Plan Year in which it
is adopted if such amendment is necessary or appropriate to enable the Plan to
satisfy the applicable requirements of the Code or ERISA or conform the Plan to
any change in federal law.     (b) Termination. Termination of the Plan shall be
effective as of the later of the date specified in the Board of Directors’
resolution or the date the notice of the termination is provided to the
Participants.   7.3 LIMITATIONS ON PLAN AMENDMENT. No amendment or termination
of the Plan shall directly or indirectly reduce the balance of any Participant’s
Account as of the effective date of that amendment or termination, including any
amounts that are to be credited as of that date.


--------------------------------------------------------------------------------


7.4 EFFECT OF TERMINATION; DISTRIBUTION OF ACCOUNTS. Upon the termination of the
Plan:                  (a) No additional Compensation may be deferred under this
Plan.     (b) Participants’ Accounts shall be distributed, in the sole
discretion of Bancorp’s Board of Directors, under one of the following methods:
                   (1) The Accounts will continue to be held by the Trustee
under the terms and conditions of the Trust and shall be disbursed at the time
and in the manner provided in this Plan.       (2) The Accounts will be paid out
in full within 24 months of the effective date of the termination of the Plan
regardless of the elections Participants had made regarding the time and form of
payment of their Accounts, provided:                  (A) The termination of the
Plan does not occur proximate to a downturn in Bancorp’s financial health;
                 (B) Bancorp terminates and liquidates all other plans or other
arrangements that are required to be aggregated with this Plan under Treas. Reg.
§ 1.409A-1(c) if any Participant under this Plan also has deferred compensation
payable under those other plans or other arrangements;   (C) No payments in
liquidation are made within 12 months of the effective date of the termination
of the Plan, other than payments that would be payable under the Plan if
termination had not occurred; and   (D) Within three years following the
effective date of the termination of this Plan, Bancorp does not adopt a new
plan that would be aggregated with this Plan under Treas. Reg. § 1.409A-1(c) if
any Participant in this Plan participated in both.   (3) The Accounts will be
distributed in a lump-sum payment as soon as administratively feasible, but only
if:   (A) The Plan termination is made within 12 months of a corporate
dissolution under Code § 331 or with the approval of a bankruptcy court; or  
(B)

If the Plan termination is made in connection with a change in control event (as
defined in Treas. Reg. § 1.409A-3(i)(5)) and the requirements of Treas. Reg. §
1.409A-3(j)(ix)(B) for accelerated distributions are satisfied.


--------------------------------------------------------------------------------

ARTICLE 8
GENERAL PROVISIONS

8.1 EFFECT ON 401(k) PLAN. This Plan is not intended to modify any provision of
the 401(k) Plan.   8.2 PROPERTY RIGHTS. Until a Participant’s Account is
distributable under the terms of this Plan, the funds credited to that Account
shall remain the sole property of either Bancorp or its Participating Subsidiary
and remain subject to the claims of that company’s general creditors.   8.3
UNFUNDED OBLIGATION.                  (a) The payment obligation of Bancorp or
any Participating Subsidiary under this Plan is purely contractual and is not
funded or secured in any manner by any asset, pledge or encumbrance of that
company’s property.     (b) The amounts credited to Participants’ Accounts shall
be held solely under the terms and conditions of the Trust and shall not be held
under any other trust, escrow or similar fiduciary capacity.     (c)
               Bancorp or a Participating Subsidiary is liable for payments to a
Participant only to the extent that the Compensation deferred was earned while
the Participant was a Director of that particular company. Bancorp and its
Participating Subsidiaries are not jointly or jointly and severally liable for
the payment of benefits under this Plan.   8.4 PARTICIPANTS’ AND BENEFICIARIES’
RIGHTS. Participants’ Accounts are established and maintained merely for the
purpose of recording Bancorp’s or a Participating Subsidiary’s unsecured
contractual obligation to pay deferred Compensation under this Plan.
Participants and Beneficiaries shall have no right, title or interest in or to
any funds in their Accounts except as general unsecured creditors of Bancorp or
a Participating Subsidiary, as applicable.   8.5 BENEFITS PROVIDED SOLELY UNDER
THE PLAN. In no event shall the establishment or modification of the Plan, the
creation of any Account, or the payment of any benefit be construed as giving
any Participant or any other person any legal or equitable right against the
Trustee, Bancorp, any Participating Subsidiary or any of their officers or
employees, except as provided in this Plan.   8.6 NO GUARANTEE OF TENURE. The
adoption and maintenance of the Plan shall not be deemed to:     (a) Give any
Participant the right to be retained as a Director of Bancorp or a Participating
Subsidiary;     (b) Interfere with any rights Bancorp or a Participating
Subsidiary otherwise has to terminate any Director’s service;     (c) Interfere
with any rights a Participant otherwise has to terminate service as a Director;
or     (d) Otherwise be deemed as an express or implied employment contract.


--------------------------------------------------------------------------------


8.7 BENEFITS NOT ASSIGNABLE. Participants’ Accounts shall not be considered
assets of the Participants under state law or federal bankruptcy law.
Participants and Beneficiaries shall not have any right to alienate, anticipate,
pledge, encumber or assign any of the benefits payable under this Plan.
Participant’s Accounts shall not be subject to any claim of, or subject to
attachment, garnishment or other legal process by, any creditor of a Participant
or Beneficiary.   8.8 PARTICIPATING SUBSIDIARIES.                  (a) Every
Participating Subsidiary is bound by the terms and conditions of this Plan and
the Trust, except to the extent agreed upon in writing with Bancorp (with
respect to the Plan) or Bancorp and the Trustee (with respect to the Trust).    
(b) Continued participation in this Plan is conditioned on the Participating
Subsidiary:                    (1) Providing Bancorp and the Plan Administrator
with any information or documentation necessary or desirable for Plan
administration or legal compliance; and                    (2) Paying its
proportionate share of any Plan or Trust expenses not charged against
Participants’ Accounts.     (c) Bancorp shall have the sole authority to amend
or terminate this Plan and may do so without prior notice to, or the consent of,
any Participating Subsidiary.     (d) A Participating Subsidiary may withdraw
from this Plan at any time by giving written notice of its withdrawal to
Bancorp, the Plan Administrator and the Trustee. Upon the withdrawal, no further
Compensation may be deferred under this Plan by Participants who are Directors
of the withdrawing Participating Subsidiary.     (e) Bancorp is under no
obligation to any Participating Subsidiary to continue to maintain this Plan.  
8.9 BINDING EFFECT. The terms and conditions of this Plan, including any
amendments, shall be binding upon Bancorp, the Trustee, Participating
Subsidiaries, Participants and Beneficiaries and the respective heirs, assigns
and legal representatives of these parties, including any assignee or successor
in interest to Bancorp or a Participating Subsidiary, whether by merger,
consolidation or the sale of substantially all of that company’s assets.   8.10
GOVERNING LAWS. This Plan shall be construed and its validity determined under
Oregon law to the extent not preempted by federal law.   8.11 COUNTERPARTS. This
Plan may be executed in any number of counterparts, each of which shall be
deemed an original, and no other counterpart need be produced.  


WEST COAST BANCORP    By:  /s/ Robert D. Sznewajs    Title:  President and Chief
Executive Officer 


--------------------------------------------------------------------------------